—Appeal by the *446defendant from a judgment of the Supreme Court, Suffolk County (Mallon, J.), rendered December 16, 1992, convicting him of burglary in the second degree, upon a jury verdict and imposing sentence.
Ordered that the judgment is affirmed.
The issue of the legal sufficiency of the evidence was not preserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant had the intent to burglarize the victim’s home. Although the defendant contends that there was evidence at trial that he was intoxicated at the time and that he therefore lacked the requisite intent to commit a burglary, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The jury’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Lawrence, J. P., O’Brien, Joy and Altman, JJ., concur.